Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 03/21/2022. Claims 1, 4-6, 10-11, 13-15, and 17-19 have been amended. Claims 7, 16, 20 have been canceled. Claim 21 has been added. Claims 1-6, 8-15, 17-19, 21 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-15, 17-19, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 11, 17 recites “the recommendation ranked based on configurable weights associated with the at least two correlated data points.” However, the as-filed disclosure does not appear to describe how the recommendation is ranked based on configurable weights associated with the at least two correlated data points. The specification only describes “Based on the analysis of the care treatment plans, diet, medications, disease, or medical history of a patient, a recommend care plan may be provided” (¶ 0028); “The information may be displayed on the physical network GUI for a physician to determine if the correlated data may be used as a recommendation for the patient” (¶ 0050). Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention. Because no additional information is given, the disclosure fails to sufficiently describe “the recommendation ranked based on configurable weights associated with the at least two correlated data points.” 
Claims 2-6, 8-10 are rejected as being dependent on claim 1.
Claims 12-15 are rejected as being dependent on claim 11.
Claims 18-19, 21 are rejected as being dependent on claim 17.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-15, 17-19, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 11 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 17 is drawn to a non-transitory, computer readable medium which is within the four statutory categories (i.e., manufacture).
Independent claim 17 (which is representative of independent claims 1, 11) recites receiving…a request to access at least a portion of a patient data stored…, and parameters related to the patient; correlating…the parameters with the data of the patient to identify at least two correlated data points relevant for the patient whereby a recommendation is made, the recommendation ranked based on configurable weights associated with the at least two correlated data points; [providing] the recommendation, to the physician, the correlated data points to use towards treatment of a chronic disease of the patient...
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “computer” (claims 1) and “processors” (claim 11, 17), the claim encompasses rules or instructions followed to analyze patient information and determine how to best treat a patient. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., computer having a correlation engine; health care network; physician network device; blockchain network) to perform the abstract idea. Claim 11 recites additional elements (i.e., computing system having processors, memory, correlation engine, treatment database; health care network; physician network device; blockchain network) to perform the abstract idea. Claim 17 recites additional elements (i.e., computer having a non-transitory, computer readable storage medium, processor, correlation engine, treatment database; health care network; physician network device; blockchain network) to perform the abstract idea. Looking to the specifications, the computer having a non-transitory, computer readable medium, software engine, database, processors, memory are described at a high level of generality (¶ 0016-0023), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the health care network; physician network device; blockchain network only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Furthermore, “sending the recommendation” and “storing the correlated data points” only sends and stores the output data of the performed abstract idea, and as such, amounts to insignificant extrasolution activity (i.e., post-solution activity). See: MPEP § 2106.05(g). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., computer having a non-transitory, computer readable medium, engine, database, processors, memory) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “receiving in a health care network, from a physician using a physician network device” and “sending the recommendation, to the physician” is determined to constitute well-understood, routine, and conventional elements/functions. Receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). Also, the limitations of “patient data stored on a blockchain network” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") (Aunger: ¶ 0031; ¶ 0034-0036; ¶ 0047; ¶ 0061; ¶ 0155-0157) and Giordano et al. (U.S. Patent App. Pub. No. US 2017/0300627 A1, hereinafter referred to as "Giordano") (Giordano: ¶ 0009; ¶ 0026; ¶ 0041; ¶ 0051; ¶ 0083), use of a blockchain to store data is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, the limitations of “storing…in a treatment database” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Nawana et al. (U.S. Patent App. Pub. No. US 2018/0344308 A1, hereinafter referred to as "Nawana") (Nawana: ¶ 0300; ¶ 0305) and Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") (Aunger: ¶ 0087; ¶ 0212), use of a database to store data is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-6, 8-10, 12-15, 18-19, 21 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-6, 8-10, 12-15, 18-19, 21 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 4, 13, 18 further recite “allowing the patient to manage access to the patient data in the blockchain network via a user device communicatively coupled to the health care network, and verifying an encrypted key from the patient to access the blockchain network.” Claims 5, 14, 19 further recite “providing the encrypted key.” Claims 6, 15, 21 further define the “allowing the patient to manage access.” These claim limitations only refers to the input data to be provided for the performance of the abstract idea and does not a meaningful limitation to the process of analyzing patient data to determine the best treatment. Also, the user device only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim, and thus, the additional elements do not integrate the abstract idea into a practical application. Reevaluated under step 2B, the additional elements noted above do not provide “significantly more” when taken either individually or as an ordered combination. Furthermore, the limitations of “allowing the patient to manage access to the patient data in the blockchain network via a user device communicatively coupled to the health care network, and verifying an encrypted key from the patient to access the blockchain network” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") (Aunger: ¶ 0031; ¶ 0034-0036; ¶ 0047; ¶ 0061; ¶ 0155-0157) and Giordano et al. (U.S. Patent App. Pub. No. US 2017/0300627 A1, hereinafter referred to as "Giordano") (Giordano: ¶ 0009; ¶ 0026; ¶ 0041; ¶ 0051; ¶ 0083), use of a blockchain to manage access to data and verify an encrypted key is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception.
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9, 11-12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") in view of Nawana et al. (U.S. Patent App. Pub. No. US 2018/0344308 A1, hereinafter referred to as "Nawana").
Regarding (currently amended) claim 1, Aunger teaches a computer-implemented method for improving treatment of a chronic disease of a patient, the method comprising: 
receiving in a health care network (Aunger: ¶ 0030; ¶ 0039), from a physician using a physician network device, a request to access at least a portion of a patient data (Aunger: ¶ 0095, i.e., “a medical professional 154 is utilizing a user device 150 to request data regarding a patient's health record”; ¶ 0097) stored on a blockchain network (Aunger: ¶ 0155-0157), including a first parameter and a second parameter related to the patient (Aunger: ¶ 0034, i.e., “portions of his/her health record…can include general medical information, particular types of medical images, allergies, health risks, general health history, physical limitations, or other relevant sub categories of patient information”; ¶ 0097, i.e., “the medical professional can select from the portions 154”); 
Yet, Aunger does not explicitly teach, but Nawana teaches, in the same field of endeavor, 
correlating, using a correlation engine, the first parameter with data of the patient (Nawana: ¶ 0324, i.e., Examiner interprets the “[comparison]…in multiple factors” as the claimed correlating including the first parameter) to identify at least two correlated data points relevant for the patient whereby a recommendation is made (Nawana: ¶ 0324, i.e., Examiner interprets the “modification” as the claimed recommendation because it is based on the “medication type and dosage,” which is interpreted as the claimed two correlated data points), the recommendation ranked based on configurable weights associated with the at least two correlated data points (Nawana: ¶ 0167, i.e., Examiner interprets the modification being determined “based on another set of patients' data indicating low or high effectiveness” as the claimed recommendation being ranked highest amongst the plurality of modifications in terms of the effectiveness of each modification, which are the claimed configurable weights; ¶ 0324, i.e., “modified…when compared to the aggregate of other patients' data having similarities in multiple factors as determined by the system 10 for a high correlation factor, such as procedure type, patient age, bone density, spinal levels treated, etc.”); and 
sending, to the physician, the correlated data points (Nawana: ¶ 0324, i.e., “The patient monitoring module 244 can be configured to suggest the modification of the patient's treatment post-op plan to the patient's care provider, e.g., by providing an alert to the care provider indicating that modification of the patient's post-op treatment plan is recommended”) to use towards treatment of the chronic disease of the patient (Examiner interprets the reason for sending recommendation (i.e., “to use towards treatment”) as intended use, or result of the “sending,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the correlating, using a correlation engine, the first parameter with data of the patient to identify at least two correlated data points relevant for the patient whereby a recommendation is made, the recommendation ranked based on configurable weights associated with the at least two correlated data points; and sending, to the physician, the correlated data points, as taught by Nawana, within the system of Aunger, with the motivation of “help determine the efficacy of a particular patient's post-op treatment plan in achieving the desired functional outcome, and/or to help monitor the patient's general health” (Nawana: ¶ 0324).
Regarding (currently amended) claim 2, Aunger and Nawana teach the computer-implemented method of claim 1, further comprising storing the correlated data points relevant for the patient in a treatment database (Nawana: ¶ 0300, i.e., “post-op care options stored in the treatment plan database 328”; ¶ 0305) in the blockchain network (Aunger: ¶ 0155-0157).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 3, Aunger and Nawana teach the computer-implemented method of claim 1, wherein the physician is an individual belonging to one of a hospital (Aunger: ¶ 0036, i.e., “Medical professionals included in a hospital”), an insurance company, a contract research organization, or a pharmaceutical company.
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 8, Aunger and Nawana teach the computer-implemented method of claim 1, further comprising verifying that the physician has at least one public key to access the blockchain network (Aunger: ¶ 0047, i.e., “the authorization token may be utilized to confirm identity of the medical professional 154…the authorization token may be utilized in the decryption process, such as via public key or private decryption”; ¶ 0061).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 9, Aunger and Nawana teach the computer-implemented method of claim 1, further comprising extracting a most re-occurring data point (Nawana: ¶ 0167, i.e., “a particular patient's treatment plan should be modified based on another set of patients' data indicating low or high effectiveness for a particular treatment aspect”; ¶ 0324, i.e., Examiner interprets the “modification” as the claimed most re-occurring data point because the recommended modification is based on the most effective treatment for the other patients) when a correlation level is greater than a predefined threshold (Nawana: ¶ 0324, i.e., Examiner interprets the “correlation factor” being “high” “as determined by the system” as the claimed correlation level being greater than a predefined threshold).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 11, Aunger teaches the system for improving treatment of a chronic disease of a patient. the system comprising: 
one or more processors; and 
a memory communicatively coupled to the one or more processors and storing instructions which, when executed by the one or more processors, performs (Aunger: ¶ 0224-0225) the following steps: 
receive in a health care network (Aunger: ¶ 0030; ¶ 0039), from a physician using a physician network device, a request to access at least a portion of a patient data (Aunger: ¶ 0095, i.e., “a medical professional 154 is utilizing a user device 150 to request data regarding a patient's health record”; ¶ 0097) stored on a blockchain network (Aunger: ¶ 0155-0157), and parameters related to the patient (Aunger: ¶ 0034, i.e., “portions of his/her health record…can include general medical information, particular types of medical images, allergies, health risks, general health history, physical limitations, or other relevant sub categories of patient information”; ¶ 0097, i.e., “the medical professional can select from the portions 154”); 
Yet, Aunger does not explicitly teach, but Nawana teaches, in the same field of endeavor, 
correlate, using a correlation engine, the parameters with data of the patient (Nawana: ¶ 0324, i.e., Examiner interprets the “[comparison]…in multiple factors” as the claimed correlating including the first parameter) to identify at least two correlated data points relevant for the patient whereby a recommendation is made (Nawana: ¶ 0324, i.e., Examiner interprets the “modification” as the claimed recommendation because it is based on the “medication type and dosage,” which is interpreted as the claimed two correlated data points), the recommendation ranked based on configurable weights associated with the at least two correlated data points (Nawana: ¶ 0167, i.e., Examiner interprets the modification being determined “based on another set of patients' data indicating low or high effectiveness” as the claimed recommendation being ranked highest amongst the plurality of modifications in terms of the effectiveness of each modification, which are the claimed configurable weights; ¶ 0324, i.e., “modified…when compared to the aggregate of other patients' data having similarities in multiple factors as determined by the system 10 for a high correlation factor, such as procedure type, patient age, bone density, spinal levels treated, etc.”); 
send, to the physician, the correlated data points (Nawana: ¶ 0324, i.e., “The patient monitoring module 244 can be configured to suggest the modification of the patient's treatment post-op plan to the patient's care provider, e.g., by providing an alert to the care provider indicating that modification of the patient's post-op treatment plan is recommended”) to use towards treatment of the chronic disease of the patient (Examiner interprets the reason for sending recommendation (i.e., “to use towards treatment”) as intended use, or result of the “sending,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur); and 
store the correlated data points relevant for the patient in a treatment database (Nawana: ¶ 0300, i.e., “post-op care options stored in the treatment plan database 328”; ¶ 0305).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 12, Aunger and Nawana teach the system of claim 11, wherein the physician is an individual belonging to one of a hospital (Aunger: ¶ 0036, i.e., “Medical professionals included in a hospital”), an insurance company, a contract research organization, or a pharmaceutical company.
Regarding (currently amended) claim 17, Aunger teaches a non-transitory, computer readable storage medium storing instructions executable by a processor (Aunger: ¶ 0224-0225) to perform a method for improving treatment of a chronic disease of a patient, the method comprising: 
receiving in a health care network (Aunger: ¶ 0030; ¶ 0039), from a physician using a physician network device, a request to access at least a portion of a patient data (Aunger: ¶ 0095, i.e., “a medical professional 154 is utilizing a user device 150 to request data regarding a patient's health record”; ¶ 0097) stored on a blockchain network (Aunger: ¶ 0155-0157), and parameters related to the patient (Aunger: ¶ 0034, i.e., “portions of his/her health record…can include general medical information, particular types of medical images, allergies, health risks, general health history, physical limitations, or other relevant sub categories of patient information”; ¶ 0097, i.e., “the medical professional can select from the portions 154”); 
Yet, Aunger does not explicitly teach, but Nawana teaches, in the same field of endeavor, 
correlating, using a correlation engine, the parameters with the data of the patient (Nawana: ¶ 0324, i.e., Examiner interprets the “[comparison]…in multiple factors” as the claimed correlating including the first parameter) to identify at least two correlated data points relevant for the patient whereby a recommendation is made (Nawana: ¶ 0324, i.e., Examiner interprets the “modification” as the claimed recommendation because it is based on the “medication type and dosage,” which is interpreted as the claimed two correlated data points), the recommendation ranked based on configurable weights associated with the at least two correlated data points (Nawana: ¶ 0167, i.e., Examiner interprets the modification being determined “based on another set of patients' data indicating low or high effectiveness” as the claimed recommendation being ranked highest amongst the plurality of modifications in terms of the effectiveness of each modification, which are the claimed configurable weights; ¶ 0324, i.e., “modified…when compared to the aggregate of other patients' data having similarities in multiple factors as determined by the system 10 for a high correlation factor, such as procedure type, patient age, bone density, spinal levels treated, etc.”); 
sending the recommendation, to the physician, the correlated data points (Nawana: ¶ 0324, i.e., “The patient monitoring module 244 can be configured to suggest the modification of the patient's treatment post-op plan to the patient's care provider, e.g., by providing an alert to the care provider indicating that modification of the patient's post-op treatment plan is recommended”) to use towards treatment of the chronic disease of the patient (Examiner interprets the reason for sending recommendation (i.e., “to use towards treatment”) as intended use, or result of the “sending,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur); and 
storing the correlated data points relevant for the patient in a treatment database (Nawana: ¶ 0300, i.e., “post-op care options stored in the treatment plan database 328”; ¶ 0305).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Claim(s) 4-6, 13-15, 18-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") in view of Nawana et al. (U.S. Patent App. Pub. No. US 2018/0344308 A1, hereinafter referred to as "Nawana"), as applied to claims 1-3, 8-9, 11-12, 17 above, further in view of Raduchel et al. (U.S. Patent App. Pub. No. US 2017/0161439 A1, hereinafter referred to as "Raduchel"). 
Regarding (currently amended) claim 4, Aunger and Nawana teach the computer-implemented method of claim 1, further comprising allowing the patient to manage access to the patient data (Aunger: ¶ 0031; ¶ 0034-0036) in the blockchain network (Aunger: ¶ 0155-0157)  via a user device communicatively coupled to the health care network (Aunger: ¶ 0030; ¶ 0039)…
Yet, Aunger and Nawana do not explicitly teach, but Raduchel teaches, in the same field of endeavor, verifying an encrypted key from the patient to access the blockchain network (Raduchel: ¶ 0049, i.e., “the patient may operate the user electronic device 130”; ¶ 0327; ¶ 0334).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the verifying an encrypted key from the patient to access the blockchain network, as taught by Raduchel, with the system of Aunger and Nawana, with the motivation for “the validity of…electronic medical record data can be improved” (Raduchel: ¶ 0325).
Regarding (currently amended) claim 5, Aunger, Nawana, and Raduchel teach the computer-implemented method of claim 4 further comprising providing the encrypted key to the patient to access the blockchain network (Raduchel: ¶ 0327; ¶ 0332).
The obviousness of combining the teachings of Aunger, Nawana, and Raduchel are discussed in the rejection of claim 4, and incorporated herein.
Regarding (currently amended) claim 6, Aunger, Nawana, and Raduchel teach the computer-implemented method of claim 4 wherein allowing the patient to manage access to the patient data in the blockchain network comprises allowing the patient to select the patient data accessible to the physician (Aunger: ¶ 0031; ¶ 0034-0036).
The obviousness of combining the teachings of Aunger, Nawana, and Raduchel are discussed in the rejection of claim 4, and incorporated herein.
Regarding (currently amended) claim 13, Aunger and Nawana teach the system of claim 11, wherein the one or more processors further execute instructions to allow the patient to manage access to the patient data (Aunger: ¶ 0031; ¶ 0034-0036) in the blockchain network (Aunger: ¶ 0155-0157)  via a user device communicatively coupled to the health care network (Aunger: ¶ 0030; ¶ 0039)…
Yet, Aunger and Nawana do not explicitly teach, but Raduchel teaches, in the same field of endeavor, verify an encrypted key from the patient to access the blockchain network (Raduchel: ¶ 0049, i.e., “the patient may operate the user electronic device 130”; ¶ 0327; ¶ 0334).
The obviousness of combining the teachings of Aunger, Nawana, and Raduchel are discussed in the rejection of claim 4, and incorporated herein.
Regarding (currently amended) claim 14, Aunger, Nawana, and Raduchel teach the system of claim 13 wherein the one or more processors further execute instructions to provide the encrypted key to the patient to access the blockchain network (Raduchel: ¶ 0327; ¶ 0332).
The obviousness of combining the teachings of Aunger, Nawana, and Raduchel are discussed in the rejection of claim 4, and incorporated herein.
Regarding (currently amended) claim 15, Aunger, Nawana, and Raduchel teach the system of claim 13, wherein to allow the patient to manage access to the patient data in the blockchain network, the one or more processors execute instructions to allow the patient to select the patient data accessible to a physician (Aunger: ¶ 0031; ¶ 0034-0036).
The obviousness of combining the teachings of Aunger, Nawana, and Raduchel are discussed in the rejection of claim 4, and incorporated herein.
Regarding (currently amended) claim 18, Aunger and Nawana teach the non-transitory, computer readable storage medium of claim 17, further comprising instructions executable to allow the patient to manage access to the patient data Aunger: ¶ 0031; ¶ 0034-0036) in the blockchain network (Aunger: ¶ 0155-0157)  via a user device communicatively coupled to the health care network (Aunger: ¶ 0030; ¶ 0039)…
Yet, Aunger and Nawana do not explicitly teach, but Raduchel teaches, in the same field of endeavor, verify an encrypted key from the patient to access the blockchain network (Raduchel: ¶ 0049, i.e., “the patient may operate the user electronic device 130”; ¶ 0327; ¶ 0334).
The obviousness of combining the teachings of Aunger, Nawana, and Raduchel are discussed in the rejection of claim 4, and incorporated herein.
Regarding (currently amended) claim 19, Aunger, Nawana, and Raduchel teach the non-transitory, computer readable storage medium of claim 18 further comprising instructions executable to provide the encrypted key to the patient, to access the blockchain network (Raduchel: ¶ 0327; ¶ 0332).
The obviousness of combining the teachings of Aunger, Nawana, and Raduchel are discussed in the rejection of claim 4, and incorporated herein.
Regarding (new) claim 21, Aunger, Nawana, and Raduchel teach the non-transitory, computer readable storage medium of claim 18, further comprising instructions executable to allow the patient to select the patient data accessible to a physician (Aunger: ¶ 0031; ¶ 0034-0036.
The obviousness of combining the teachings of Aunger, Nawana, and Raduchel are discussed in the rejection of claim 4, and incorporated herein.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") in view of Nawana et al. (U.S. Patent App. Pub. No. US 2018/0344308 A1, hereinafter referred to as "Nawana"), as applied to claims 1-3, 8-9, 11-12, 17 above, further in view of Wisser et al. (U.S. Patent App. Pub. No. US 2019/0180862 A1, hereinafter referred to as "Wisser"). 
Regarding (currently amended) claim 10, Aunger and Nawana teach the computer-implemented method of claim 1.
Yet, Aunger and Nawana do not explicitly teach, but Wisser teaches, in the same field of endeavor, further comprising correlating the second parameter with the data of the patient (Wisser: ¶ 0129, i.e., Examiner interprets the “historical clinical information of the respective patients…includes data such as medical problems, medications, and allergies” as the claimed second parameter because it was determined after the first parameter of “attributes such as social security number, first name, middle name, last name, gender, and date of birth” in the user data) when a correlation level is less than a predefined threshold (Wisser: ¶ 0129, i.e., Examiner interprets the “If a match doesn't occur” as the claimed correlation level being less than a predefined threshold).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the correlating the second parameter with the data of the patient when a correlation level is less than a predefined threshold, as taught by Wisser, with the system of Aunger and Nawana, with the motivation for “improved physician workflow, physician collaboration with the goals of saving time and cost for the patient and physicians as well as improving better treatment outcomes” (Wisser: ¶ 0048).
Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 03/21/2022.
In the remarks, Applicant argues in substance that:
Regarding the 112(a) rejections, “The Applicant notes that originally-filed claims provide their own written description support.”
Regarding the 103 rejections, the cited prior art references fail to teach the claim limitations (i.e., “recommendation ranked based on configurable weights associated with the at least two correlated points”) because “merely modifying a treatment plan based on different levels of effectiveness as noted in Nawana is not the same as providing ranked recommendations, let alone the specifically claimed ranking 'based on configurable weights associated with the at least two correlated points.” 
Regarding the 103 rejections, the cited prior art references fail to teach the claim limitations (i.e., “extracting a most re-occurring data point when a correlation level is greater than a predefined threshold”) because “merely modifying a treatment plan based on different levels of effectiveness as noted in Nawana is not the same as 'extracting a most re-occurring data point when a correlation level is greater than a predefined threshold' as claimed.” 
Regarding the 103 rejections, the cited prior art references fail to teach the claim limitations (i.e., “correlating the second parameter with data of the patient when a correlation level is less than a predefined threshold”) because “merely matching information as noted in Wisser is not the same as 'correlating a second parameter with patients' data when a correlation level is less than a predefined threshold' as claimed.” 
Regarding the 101 rejections, 
“The present claims exclude any personal behavior or interaction between people; rather, the claims explicitly recite 'data stored on a blockchain network' and 'correlating, using a correlation engine, the first parameter with data of the patient' which are exclusively used by computing devices. Human actors cannot manually perform the claimed elements as written”;
“the claims represent a technical improvement by applying a correlation engine to protected (encrypted) data in the blockchain network. The Specification notes a technical drawback associated with using blockchain systems…it is difficult to gather the data at a single place and thereupon analyze or process such data for meeting specific requirements while also managing data access by interested users. Therefore, there exists a need for more effectively and efficiently managing access of the data and processing the data to facilitate user's requirements…The present claims recite a technical solution in which a 'correlation engine' is used to identify correlations (e.g., regarding re-occuring data points) and a 'treatment database' to store the identified correlations associated with the blockchain network data”;
“the claims are…significantly more than the purported abstract idea of "managing personal behavior" under step 2B.”
It is respectfully submitted that Examiner has considered Applicant’s arguments but does not find them persuasive. Examiner has attempted to address all of the arguments presented by Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons: 
In response to Applicant’s argument that (a) regarding the 112(a) rejections, “The Applicant notes that originally-filed claims provide their own written description support”:
It is respectfully submitted that Applicant argues “originally-filed claims provide their own written description support.” However, the rejection is not based on the specification section lacking support (i.e., a new matter rejection), but that the as-filed disclosure, as a whole, does not appear to describe how the recommendation is ranked based on configurable weights associated with the at least two correlated data points. Merely amending the specification to recite the same verbiage that was rejected by 112(a) for lack of written description does not resolve the 112(a) rejection.
Examiner maintains the aforementioned 112(a) rejection in Office Action dated 09/21/2021, which have been addressed and updated in the Office Action above.
In response to Applicant’s argument that (b) the 103 rejections, the cited prior art references fail to teach the claim limitations (i.e., “recommendation ranked based on configurable weights associated with the at least two correlated points”) because “merely modifying a treatment plan based on different levels of effectiveness as noted in Nawana is not the same as providing ranked recommendations, let alone the specifically claimed ranking 'based on configurable weights associated with the at least two correlated points”; (c) regarding the 103 rejections, the cited prior art references fail to teach the claim limitations (i.e., “extracting a most re-occurring data point when a correlation level is greater than a predefined threshold”) because “merely modifying a treatment plan based on different levels of effectiveness as noted in Nawana is not the same as 'extracting a most re-occurring data point when a correlation level is greater than a predefined threshold' as claimed”; and (d) regarding the 103 rejections, the cited prior art references fail to teach the claim limitations (i.e., “correlating the second parameter with data of the patient when a correlation level is less than a predefined threshold”) because “merely matching information as noted in Wisser is not the same as 'correlating a second parameter with patients' data when a correlation level is less than a predefined threshold' as claimed”:
It is respectfully submitted that Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
In response to Applicant’s argument that (e) regarding the 101 rejections,
“The present claims exclude any personal behavior or interaction between people; rather, the claims explicitly recite 'data stored on a blockchain network' and 'correlating, using a correlation engine, the first parameter with data of the patient' which are exclusively used by computing devices. Human actors cannot manually perform the claimed elements as written”:
It is respectfully submitted that Applicant argues “the claims explicitly recite 'data stored on a blockchain network' and 'correlating, using a correlation engine, the first parameter with data of the patient' which are exclusively used by computing devices. Human actors cannot manually perform the claimed elements as written.” However, per MPEP § 2106.04(a)(2)(II): “It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Per broadest reasonable interpretation of the claim in light of the specification, the claims of the present invention encompasses the activity of (to paraphrase) rules or instructions followed to analyze patient information and determine a best treatment, which covers the sub-grouping of managing personal behavior or relationships or interactions between people in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Put another way, the claimed invention amounts to a series of rules or steps that a doctor would follow to determine a treatment. This is an abstract idea. That the steps are performed on a well-known, general purpose computer (“computing devices”) does not remove the invention from being directed to an abstract idea. As noted in the October 2019 Update: Subject Matter Eligibility at Pg. 5, a “method of organizing human activity” includes a person’s interaction with a computer.
Furthermore, although the claims recite machines (i.e., a blockchain network; correlation engine), they are described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components, and only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim.
“the claims represent a technical improvement by applying a correlation engine to protected (encrypted) data in the blockchain network. The Specification notes a technical drawback associated with using blockchain systems…it is difficult to gather the data at a single place and thereupon analyze or process such data for meeting specific requirements while also managing data access by interested users. Therefore, there exists a need for more effectively and efficiently managing access of the data and processing the data to facilitate user's requirements…The present claims recite a technical solution in which a 'correlation engine' is used to identify correlations (e.g., regarding re-occuring data points) and a 'treatment database' to store the identified correlations associated with the blockchain network data”:
Applicant argues “a technical drawback associated with using blockchain systems…it is difficult to gather the data at a single place and thereupon analyze or process such data for meeting specific requirements while also managing data access by interested users. Therefore, there exists a need for more effectively and efficiently managing access of the data and processing the data to facilitate user's requirements…The present claims recite a technical solution.” However, the “gather the data at a single place and thereupon analyze or process such data for meeting specific requirements while also managing data access by interested users” is not a technical problem specific to blockchain technology, or computers for that matter. As noted in the specification, the claimed invention aims to “more effectively and efficiently managing access of the data and processing the data to facilitate user's requirements,” which addresses administrative problems, not technical problems. Examiner notes that even a technical solution to a non-technical problem does not integrate the judicial exception into a practical application.
Examiner cannot find and Applicant has not identified any problem caused by the technological environment to which the claims are confined (i.e., a well-known, general purpose computer). While the specification need not explicitly set forth the improvement, the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing a technical or physical improvement to the computer. See MPEP § 2106.04(d)(1) and 2106.05(a). 
Furthermore, as noted above, although the claims recite an “engine” and a “database,” they are described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components performing their respective generic computer functions. Thus, they do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
“the claims are…significantly more than the purported abstract idea of "managing personal behavior" under step 2B”:
Applicant argues “the claims are…significantly more than the purported abstract idea of "managing personal behavior" under step 2B.” However, Applicant fails to specify to which claim limitations Applicant’s arguments refer. 
When reevaluated under step 2B, the aforementioned additional elements do not provide “significantly more” when taken either individually or as an ordered combination.
Thus, Examiner maintains the 101 rejections of claims 1-6, 8-15, 17-19, 21, which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626